DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/01/2021 has been entered. Claim(s) 1-6, 9-18, 20 is/are pending in the application. 

Election/Restrictions
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/11/2021.
Applicant's election with traverse of Claims 6-20 in the reply filed on 06/11/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious search and examination burden.  This is not found persuasive because each group has a separate classification and therefore has attained recognition in the art as a separate subject for inventive effort and also a separate field of search.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9-18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 6 and 18, the claim limitation “wherein the step of compacting occurs at a maximum pressure of at least 1 GPa”, this limitation is considered unclear, as is it unclear if the compacting is to occur at a specific pressure of at least 1 GPa, or if the compacting is conducted at range where the maximum pressure in that range is at least 1 GPa, thereby allowing for example the compacting of 500 MPa which would be less than 1 GPa. Therefore the metes and bounds of the claim are unclear. For the purpose of further examination, either interpretation will be considered. The remaining claims are rejected from their dependency on Claims 6 and 18. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritzemeier et al. (US6902699B2) in view of Ziani et al. (US5976456
Regarding Claims 6, Fritzemeier teaches a method of making an aluminum alloy compact (abstract) comprising the steps of mechanically alloying by cryomilling to form a powder (16) with ball mills (Claim 5), and compacting/consolidating the powder (25) (Fig. 1).
Fritzemeier teaches the milling is done with high energy ball milling (Col. 6, Lines 1-5)

Regarding Claim 16, Freitsmeier teaches 82-96% at. of Al and 1-11% of one or more of Ti or Si (Claim 15), reading on the claimed range of 1-50% of alloying metal powder. 
Regarding Claims 17 and 18, Freitsmeier teaches 82-96% at. of Al and 10% or less of one or more of Mo, V, or Nb (Claim 15), overlapping with the claimed range of 1-50% of alloying metal powder. In the case where a claimed range overlaps or lies inside of a claimed range, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 

Claim(s) 6, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarcy et al. (US5037608) in view of Ziani et al.
Regarding Claims 6, Tarcy teaches a method of making an aluminum alloy compact pellet (abstract) comprising the steps of mechanically alloying by mixing and tumble 
Uniaxial cold pressing is considered compacting without an applied heat source, as cold pressing in general does not require heat to compact a green body and if it does, it is a temperature low enough burn off a pressing lubricant, further Tarcy explicitly teaches ambient temperature is preferably used for pelletizing (Col. 3, Lines 50-55). 
Tarcy does not explicitly teach the compacting occurs without an applied heat source and at a maximum a pressure of at least 1 GPa. However, Ziani teaches a method of producing Al powder compacts, and teaches cold compaction can be performed between 20-50 tsi (tons per square inch) (equivalent to 275-689 MPa) between room temperature and 250 C (abstract). Therefore, it would have been obvious to perform the aluminum alloy compaction in the claimed ranges for the purpose of forming an aluminum alloy green compact. 
Regarding Claim 10, Tarcy teaches the pellets range from 0.375 to 1.125 inches (Table 1), this is equivalent to 0.95 to 2.86 cm, which reads on the claimed range of 0.5 mm -10 cm. 

Claim(s) 6, 9-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esquivel et al. ("Corrosion Behavior and Hardness of Al–M (M: Mo, Si, Ti, Cr) Alloys." Acta Metallurgica Sinica (English Letters) 30.4 (2017): 333-341.) in view of Ziani et al.
Regarding Claims 6-9, Esquivel teaches a method of forming aluminum pellets comprising the steps of mechanically alloying by high energy ball milling (abstract) 
Esquivel does not explicitly teach the compacting occurs without an applied heat source and at a maximum a pressure of at least 1 GPa. However, Ziani teaches a method of producing Al powder compacts, and teaches cold compaction can be performed between 20-50 tsi (tons per square inch) (equivalent to 275-689 MPa) between room temperature and 250 C (abstract). Therefore, it would have been obvious to perform the aluminum alloy compaction in the claimed ranges for the purpose of forming an aluminum alloy green compact. 
Regarding Claims 10 and 15, Esquivel teaches a pellet diameter of 12 mm, reading on the claimed range of 0.5 mm to 10 cm. (See Page 334, Col. 2, Lines 1-2). 
Regarding Claim 11-12, Esquivel teaches the compact has a pitting potential of greater than -550 mVSCE, specifically a corrosion resistance between -100 to -450 mVSCE  at a current density of 1 uA/cm2 or greater (Fig 5a) reading on the claimed range of -500 to 100 mVSCE. 
Regarding Claims 13-14, Esquivel teaches a hardness of 110-200 HV (Fig .8), reading on the claimed range of 100-1000 HV. 
Regarding Claims 16-17
Regarding Claims 18-19, Esquivel teaches the high energy ball milling was performed in a planetary ball mill with grinding balls, regarding the receptacle, Esquivel teaches a the powder was consolidated in a hardened steel die (considered a receptacle) (Page 334, Section 2.2 Alloy Synthesis by High-Energy Ball milling, Lines 10-19).
Regarding Claim 20, Esquivel teaches the compact has a pitting potential between -100 to -400 mVSCE  at a current density of 1 uA/cm2 or greater (Fig 5a) reading on the claimed range of -400 mVSCE, and an estimated hardness of around 200 HV(Figure 8). Further, applicant teaches in Fig.3 that A; with 5% of Cr, Ti, Ni, Mo, V, or Nb each have a Vickers hardness greater than 200 HV, and current density of greater than -400 mVSCE. Since the prior art teaches 95% Al, and alloying metals of 5% Cr, Mo, or Ti (abstract) and teaches the pellets are produced in identical ways, one of ordinary skill in the art would expect the pellets of the prior art to have identical pitting resistance and Vickers hardness under the expectations that products made by identical methods have identical properties. (See MPEP 2112.01(I)). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 6 and 18 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736